815 F.2d 78
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J & K HOME IMPROVEMENT COMPANY, INC., Lenville Spencer,Plaintiff-Appellant,v.SHERIFF OF GREEN COUNTY, OHIO;  Detective, City of Fairborn;Fairborn, Ohio;  West American Insurance Company;Judge Kimble, Common Pleas;  BluegrassInsurance Agency, et al.,Defendants-Appellees.
No. 86-3404.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1987.

Before MERRITT and MILBURN, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this case, plaintiff has filed what purports to be a diversity action for breach of contract.  The district court requested plaintiff to show cause why the matter should not be dismissed as violative of a permanent injunction entered by Judge Siler of the United States District Court for the Eastern District of Kentucky.  Plaintiff responded to this order.  After considering plaintiff's pleadings, the district court dismissed the case.  This appeal followed.  On appeal plaintiff and some defendants have filed miscellaneous motions.  Plaintiff has also filed an informal brief.


3
Upon consideration, we are convinced that the district court did not abuse its discretion in the instant cause.  Plaintiff's responses to the show cause order failed to address the issues in a cogent fashion.  We additionally note the district court would have been well within its authority to dismiss this case for plaintiff's insistence on filing rambling, unintelligible pleadings.  We affirm.  Rule 9(d)(3), Rules of the Sixth Circuit.


4
It is therefore ORDERED that all pending motions in this appeal are denied and the final order of the district court is affirmed.